Case 20-21512-TPA           Doc 26     Filed 08/27/20 Entered 08/27/20 12:58:14               Desc Main
                                       Document     Page 1 of 2


                        IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:                                           : Bankruptcy No. 20-21512-TPA
                                                 :
LINDA LORRAINE STIDARD                           : Chapter 7
                                                 :
                            Debtor               :
                                                 :
   Natalie Lutz Cardiello, Trustee               :
                                                 :
          Movant                                 :
                                                 :
     v.                                          :
                                                 :
  United States of America, Internal             :
  Revenue Service; Commonwealth of               :
  Pennsylvania, Department of Revenue;           :
  County of Allegheny; Jordan Tax Service;       :
  Forward Township; Keystone Collections         :
  Group; Elizabeth Forward School District;      :
  MBM Collections and Quicken Loans,             :
  Inc.                                           :
        Respondents                              :


       NOTICE OF ZOOM HEARING AND RESPONSE DEADLINE REGARDING
 MOTION OF NATALIE LUTZ CARDIELLO TO SELL REAL ESTATE FREE AND CLEAR
 OF THIRD PARTY INTERESTS, LIENS, CLAIMS, CHARGES AND/OR ENCUMBRANCES

TO THE RESPONDENT(S):

          You are hereby notified that the Movant seeks an order affecting your rights or property.

         You are further instructed to file with the Clerk and serve upon the undersigned attorney for
Movant a response to the Motion by no later than September 17, 2020, in accordance with the Federal
Rules of Bankruptcy Procedure, the Local Rules of this Court, and the general procedures of Judge
Agresti as found on his Procedures webpage at http://www.pawb.uscourts.gov/procedures. If you fail to
timely file and serve a written response, an order granting the relief requested in the Motion may be
entered and the hearing may not be held. Please refer to the calendar posted on the Court’s webpage to
verify if a default order was signed or if the hearing will go forward as scheduled.

          You should take this Notice and the Motion to a lawyer at once.

        A Zoom Video Conference Hearing will be held on September 24, 2020 at 11:30 a.m. before
Judge Thomas P. Agresti via the Zoom Video Conference Application (“Zoom”). To participate in
and join a Zoom Hearing please initiate and use the following link at least 15 minutes prior to the
scheduled Zoom Hearing time: https://www.zoomgov.com/j/16021303488, or alternatively, you may
use the following: Meeting ID: 160 2130 3488. For questions regarding the connection, contact Judge
Agresti’s Staff Lawyer, Atty. Courtney Neer, at 814-464-9781. All attorneys and Parties may only
appear by Zoom and must comply with Judge Agresti’s Amended Notice of Temporary Modification of
Case 20-21512-TPA         Doc 26     Filed 08/27/20 Entered 08/27/20 12:58:14                Desc Main
                                     Document     Page 2 of 2


Appearance Procedures, dated and effective June 10, 2020, which can be found on the Court’s website at
https://www.pawb.uscourts.gov/sites/default/files/pdfs/tpa-proc-appearances.pdf. Under the current
COVID-19 circumstances, the general public may appear telephonically if unable to do so via the
Internet. When the need to appear telephonically arises members of the general public should
immediately contact Staff Attorney Courtney Neer to make telephonic arrangements. Only ten minutes is
being provided on the calendar. No witnesses will be heard. If an evidentiary hearing is required, it will
be scheduled by the Court for a later date.

Date of Service: August 27, 2020                      /s/Natalie Lutz Cardiello
                                                      Attorney for Movant/Applicant
                                                      107 Huron Drive
                                                      Carnegie, PA 15106
                                                       (412) 276-4043
                                                      Attorney ID #51296
